907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Lee NOBLE, Plaintiff-Appellant,v.AUGUSTA CORRECTIONAL CENTER, MEDICAL STAFF, Defendant-Appellee.
No. 90-7270.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 89-1173-AM)
Herman Lee Noble, appellant pro se.
E.D.Va.
REMANDED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Herman Lee Noble, a Virginia prisoner, brought this 42 U.S.C. Sec. 1983 action alleging that prison officials were deliberately indifferent to his serious medical needs.  The case was referred to a magistrate, who ordered Noble to submit evidence of administrative exhaustion.  When Noble failed to comply with the order, the district court dismissed the action without prejudice.


2
Noble filed a motion for reconsideration pursuant to Fed.R.Civ.P. 60(b).  He also requested leave to amend his complaint.  He did not express an intent to appeal.  However, his motion for reconsideration was classified as a notice of appeal, and the case was sent to this Court.


3
Because Noble did not file a notice of appeal, this Court does not have jurisdiction over the case.  However, there is a pending motion for reconsideration which must be addressed by the district court.  Therefore, we remand the case to the district court for further action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
REMANDED.